Citation Nr: 1540052	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  07-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease and spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1968 to June 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, denied service connection for lumbosacral spine degenerative disc disease and osteoarthritis.  In January 2010, the Board remanded the issue of service connection for a lumbar spine disorder to the RO for additional action.  In February 2010 and November 2012, the Board again remanded the issue of service connection for a lumbar spine disorder to the RO for additional action.  

In June 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurosurgery.  In July 2013, the requested VHA opinion was incorporated into the record.  In August 2013, the Veteran was provided with a copy of the VHA opinion.  In August 2013, the accredited representative submitted additional argument.  In November 2013, the Board denied service connection for a lumbar spine disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the Court granted the Parties' Joint Motion for Remand; vacated the November 2013 Board decision; and remanded the Veteran's appeal to the Board.  

In March 2015, the Board requested an opinion from a VHA medical expert in orthopedics and/or neurosurgery.  In May 2015, the requested VHA opinion was incorporated into the record.  In June 2015, the Veteran was provided with a copy of the VHA opinion.  In July 2015, the accredited representative submitted additional argument.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  
The Board has reframed the issue on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Lumbosacral spine degenerative disc disease and spondylosis originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for lumbosacral spine degenerative disc disease and spondylosis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for lumbosacral spine degenerative disc disease and spondylosis.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  

II.  Service Connection

The Veteran asserts that service connection for a recurrent lumbosacral spine disorder is warranted as the claimed disability arose during active service and has been determined by the May 2015 VHA opinion requested by the Board to be related to such service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen for back pain.  A March 1968 treatment entry states that the Veteran complained of back pain.  No diagnosis was advanced.  At his June 1988 physical examination for retirement, the Veteran presented a history of recurrent low back pain "esp[ecially in the] a.m. & on arising."  On contemporaneous physical evaluation, the examiner identified no back or spinal abnormalities.  

A December 1999 physical evaluation from C. Azzam, M.D., states that the Veteran complained of low back discomfort.  Impressions of "symptoms related to lumbar disc disease and possible canal stenosis" were advanced.  A contemporary magnetic resonance imaging (MRI) noted that an impression of "central canal stenosis secondary to facet hypertrophy at L4-L5" was advanced.  

The report of an April 2005 physical evaluation from S. Kauffman, M.D., conducted for the VA relates that the doctor could not "resolve this issue of [a] low back condition without resorting to mere speculation."  

A November 2006 written statement from C. Caratozzolo, D.C., indicates that contemporaneous X-ray studies of the lumbar spine revealed "a late Phase 1/early Phase 2 stage of subluxation degeneration" which "typically takes 20 to 40 years to manifest."  The doctor opined that "the fact that other areas of the lumbar spine are within normal limits indicates that it is possible that an old trauma to those specific areas may have started the process at that time."  

The report of a May 2010 VA examination states that "based on review of military treatment records and post-military treatment for c[ervical] spondylosis and lumbar stenosis beginning in 1999, it is less likely than not that these conditions existed while [the patient] was in military service, were triggered by events of military service or were present in the presumptive period or the immediate years following military service."  

The report of a February 2012 VA examination states that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" and "I concur with the former examiner's opinion that it would be merely speculative to incriminate this veteran's military service as responsible for his lower back problems which appear, upon review of the former examiner's consultation, seem (sic) to be related to aging changes."  

The July 2013 VHA opinion conveys that: "as a practicing neurosurgeon, I cannot make precise comments regarding events starting in 1968 by LBP reported by this patient while in service;" "the degenerative spinal disease is a chronic phenomenon which occurs very slowly, along decades, and most of the time it is not clearly associated with well-defined causatory physical events;" and "to conclude, it is rather less than more likely that patient had during service spinal pathology correlated to his symptoms 20 to 30 years later."  

The May 2014 VA neurosurgical report states: "spondylosis and degenerative disc disease at L4/5 appears to be the primary source of lumbosacral disability for the Appellant;" "[a]n occupation that includes physical activities, including prolonged walking, is a predictor for future back pain;" "[t]he Appellant described that his occupation included physical activity and prolonged walking;" and "[c]onsequently, it is as likely as not that the occupation of the Appellant while in active duty contributed to his current symptoms."  

The Veteran asserts that he manifested his recurrent lumbosacral spine disorder during active service.  The Veteran's service treatment records document that he was seen for back pain.  Post-service clinical documentation states that the Veteran has been diagnosed with lumbosacral degenerative disc disease and spondylosis.  The medical opinions of record are in conflict as to whether the Veteran's recurrent lumbosacral spine disorder is related to active service.  The Board finds that the evidence is in relative equipoise as to whether the Veteran's lumbosacral spine disorder originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for lumbosacral degenerative disc disease and spondylosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102



ORDER

Service connection is now warranted for lumbosacral degenerative disc disease and spondylosis is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


